Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45of U.S. Patent No. (10531206). Although the claims at issue are not identical, they are not patentably distinct from each other because when the claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims,  In re Van Ornum and Stang, 214 USPQ 761. For example, claim 1 of the pending application has the same limitations as claim 1 of the patent except for “electromagnetic signal”. In the specification the applicant has described on [0064] “... electromagnetic energy encompasses light energy.”
Therefore, claims 1 -45 of the pending application is broader than claims 1-45 of the patent. 


Current Invention:16688774
US Patent:15890185
1. A hearing apparatus to transmit an audio signal to an ear of a user, comprising: an input to receive the audio signal; a source of electromagnetic energy to generate an electromagnetic signal; an output transducer to receive the electromagnetic signal from the source of electromagnetic energy; and a processor coupled to the input, the processor configured with instructions to receive the audio signal, determine a bias of the audio signal and a biased audio signal in response to the audio signal, and output the biased audio signal to circuitry to drive the source of electromagnetic energy with the biased signal in order to decrease energy of the electromagnetic signal transmitted from the source of electromagnetic energy, wherein the processor comprises instructions for a look ahead delay to decrease the gain to inhibit clipping in response to a negative signal below a threshold amount detected with the look ahead delay. 
16. A hearing apparatus to transmit an audio signal to an ear of a user, comprising: an input to receive the audio signal; a source of electromagnetic energy to generate an electromagnetic signal; an output transducer to receive the electromagnetic signal from the source of electromagnetic energy; and a processor coupled to the input, the processor configured with instructions to receive the audio signal, determine a bias of the audio signal and a biased audio signal in response to the audio signal, and output the biased audio signal to circuitry to drive the source of electromagnetic energy with the biased signal in order to decrease electromagnetic energy of the electromagnetic signal transmitted from the source of electromagnetic energy, wherein the processor comprises instructions to limit the bias in response to a noise floor associated with one or more of delta sigma modulation circuitry, the circuitry to drive the source of electromagnetic energy, the source of electromagnetic energy or the output transducer to receive the output signal. 
31. A hearing apparatus to transmit an audio signal to an ear of a user, comprising: an input to receive the audio signal; a source of electromagnetic energy to generate an electromagnetic signal; an output transducer to receive the electromagnetic signal from the source of electromagnetic energy; and a processor coupled to the input, the processor configured with instructions to receive the audio signal, determine a bias of the audio signal and a biased audio signal in response to the audio signal, and output the biased audio signal to circuitry to drive the source of electromagnetic energy with the biased signal in order to decrease electromagnetic energy of the electromagnetic signal transmitted from the electromagnetic source, wherein the audio signal comprises a fixed bias and the processor comprises instructions to determine the biased audio signal in response to the fixed bias of the audio signal. 

1. A hearing apparatus to transmit an audio signal to an ear of a user with light, comprising: an input to receive the audio signal; a light source to generate an optical signal; an output transducer to receive the optical signal from the light source; and a processor coupled to the input, the processor configured with instructions to receive the audio signal, determine a bias of the audio signal and a biased audio signal in response to the audio signal, and output the biased audio signal to circuitry to drive the light source with the biased signal in order to decrease light energy of the optical signal transmitted from the light source, wherein the processor comprises instructions for a look ahead delay to decrease the gain to inhibit clipping in response to a negative signal below a threshold amount detected with the look ahead delay.




16. A hearing apparatus to transmit an audio signal to an ear of a user with light, comprising: an input to receive the audio signal; a light source to generate an optical signal; an output transducer to receive the optical signal from the light source; and a processor coupled to the input, the processor configured with instructions to receive the audio signal, determine a bias of the audio signal and a biased audio signal in response to the audio signal, and output the biased audio signal to circuitry to drive the light source with the biased signal in order to decrease light energy of the optical signal transmitted from the light source, wherein the processor comprises instructions to limit the bias in response to a noise floor associated with one or more of delta sigma modulation circuitry, the circuitry to drive the light source, the light source or the output transducer to receive the output signal.





31. A hearing apparatus to transmit an audio signal to an ear of a user with light, comprising: an input to receive the audio signal; a light source to generate an optical signal; an output transducer to receive the optical signal from the light source; and a processor coupled to the input, the processor configured with instructions to receive the audio signal, determine a bias of the audio signal and a biased audio signal in response to the audio signal, and output the biased audio signal to circuitry to drive the light source with the biased signal in order to decrease light energy of the optical signal transmitted from the light source, wherein the audio signal comprises a fixed bias and the processor comprises instructions to determine the biased audio signal in response to the fixed bias of the audio signal.



2.	Claims 1-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. (9930458). Although the claims at issue are not identical, they are not patentably distinct from each other because when the claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims,  In re Van Ornum and Stang, 214 USPQ 761. For example, claim 1 of the pending application has the same 
Therefore, claims 1 -45 of the pending application is broader than claims 1-45 of the patent. 
US-16688774
US-9930458
1. A hearing apparatus to transmit an audio signal to an ear of a user, comprising: an input to receive the audio signal; a source of electromagnetic energy to generate an electromagnetic signal; an output transducer to receive the electromagnetic signal from the source of electromagnetic energy; and a processor coupled to the input, the processor configured with instructions to receive the audio signal, determine a bias of the audio signal and a biased audio signal in response to the audio signal, and output the biased audio signal to circuitry to drive the source of electromagnetic energy with the biased signal in order to decrease energy of the electromagnetic signal transmitted from the source of electromagnetic energy, wherein the processor comprises instructions for a look ahead delay to decrease the gain to inhibit clipping in response to a negative signal below a threshold amount detected with the look ahead delay. 
16. A hearing apparatus to transmit an audio signal to an ear of a user, comprising: an input to receive the audio signal; a source of electromagnetic energy to generate an electromagnetic signal; an output transducer to receive the electromagnetic signal from the source of electromagnetic energy; and a processor coupled to the input, the processor configured with instructions to receive the audio signal, determine a bias of the audio signal and a biased audio signal in response to the audio signal, and output the biased audio signal to circuitry to drive the source of electromagnetic energy with the biased signal in order to decrease electromagnetic energy of the electromagnetic signal transmitted from the source of electromagnetic energy, wherein the processor comprises instructions to limit the bias in response to a noise floor associated with one or more of delta sigma modulation circuitry, the circuitry to drive the source of electromagnetic energy, the source of electromagnetic energy or the output transducer to receive the output signal. 
31. A hearing apparatus to transmit an audio signal to an ear of a user, comprising: an input to receive the audio signal; a source of electromagnetic energy to generate an electromagnetic signal; an output transducer to receive the electromagnetic signal from the source of electromagnetic energy; and a processor coupled to the input, the processor configured with instructions to receive the audio signal, determine a bias of the audio signal and a biased audio signal in response to the audio signal, and output the biased audio signal to circuitry to drive the source of electromagnetic energy with the biased signal in order to decrease electromagnetic energy of the electromagnetic signal transmitted from the electromagnetic source, wherein the audio signal comprises a fixed bias and the processor comprises instructions to determine the biased audio signal in response to the fixed bias of the audio signal. 

1. A method of transmitting an audio signal to an ear of a user with light, the method comprising: receiving the audio signal from an input; determining a bias of the audio signal and a biased audio signal with a processor in response to the audio signal; outputting the biased audio signal to circuitry to drive a light source with the biased signal in order to generate an optical signal with decreased light energy transmitted from the light source; and receiving the optical signal with an output transducer to vibrate the ear in response to the output optical signal, wherein the processor comprises instructions for a look ahead delay to decrease the gain to inhibit clipping in response to a negative signal below a threshold amount detected with the look ahead delay.





16. A method of transmitting an audio signal to an ear of a user with light, the method comprising: receiving the audio signal from an input; determining a bias of the audio signal and a biased audio signal with a processor in response to the audio signal; outputting the biased audio signal to circuitry to drive a light source with the biased signal in order to generate an optical signal with decreased light energy transmitted from the light source; and receiving the optical signal with an output transducer to vibrate the ear in response to the output optical signal, wherein the processor comprises instructions to limit the bias in response to a noise floor associated with one or more of delta sigma modulation circuitry, the circuitry to drive the light source, the light source or the output transducer to receive the output signal.








31. A method of transmitting an audio signal to an ear of a user with light, the method comprising: receiving the audio signal from an input; determining a bias of the audio signal and a biased audio signal with a processor in response to the audio signal; outputting the biased audio signal to circuitry to drive a light source with the biased signal in order to generate an optical signal with decreased light energy transmitted from the light source; and receiving the optical signal with an output transducer to vibrate the ear in response to the output optical signal, wherein the audio signal comprises a fixed bias and the processor comprises instructions to determine the biased audio signal in response to the fixed bias of the audio signal, wherein the processor comprises instructions for a look ahead delay to decrease the gain to inhibit clipping in response to a negative signal below a threshold amount detected with the look ahead delay.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art to Puria (US 20100048982) teaches a device to .
Killion (US20150358743) teaches the system may include an audio input device configured to receive an audio input signal. The system can include sliding bias control circuitry configured to generate a sliding bias control signal based on a level of the audio input signal. The system may include sliding bias generation circuitry configured to generate a sliding bias voltage superimposed onto the audio input signal to generate a pulse modulated driver input signal that is input into an amplifier. The sliding bias voltage may be based on the sliding bias control signal.
The prior arts does not explicitly teach the limitations of Claims 1-45. The prior arts fails to anticipate or render the independent claims obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.